Citation Nr: 1135365	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disorder, variously diagnosed as chronic obstructive pulmonary disease (COPD), emphysema, and asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to October 1974.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran provided testimony at an October 2010 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that an incident during basic training in which he blew out burning tear gas pellets gas has caused him to experience chronic post-service lung disability.  Further, records of in-service hospitalization in January 1973, likely during basic training, show that the Veteran was diagnosed with and treated for bronchitis.  The Veteran has described recurring lung symptoms after active service, and has been diagnosed after service as having COPD, emphysema, and asthma.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's current disability began during service or is related to some incident of service is required in the development of his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that a veteran's disability "may" be associated with a veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

At his October 2010 Board hearing, the Veteran stated that he receives VA treatment for lung disability on an as-needed basis, and receives medications for lung disability through VA.  The RO/AMC must seek to obtain any additional relevant records of treatment for lung disability.  See 38 U.S.C.A. 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for disability of the lungs during the period from October 1974 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any available relevant records that have not been previously received from each health care provider the Veteran identifies.  This must include any records of VA treatment for lung disability from September 2010 forward.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA pulmonary examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current lung disability that began during service or is related to some incident of service.  

The following considerations will govern the examination:

(a) The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed, to include records of in-service hospitalization in January 1973 for bronchitis.

(b) The examiner must consider the Veteran's contention that he has current lung disability as a result of tear gas exposure when he tried to blow out burning tear gas pellets during basic training.

(c) The examiner must consider the Veteran's contention that he has current lung disability related to his in-service hospitalization for bronchitis in January 1973.

(d) The examiner must take a complete history from the Veteran as to his lung disability.  If there is a medical basis to support or question the history provided by the Veteran, the examiner must so state, with a fully reasoned explanation for his or her finding.

(e) The examiner must referenced to the August 1989 article about tear gas from the Journal of the American Medical Association, and the article of Thomas H. Milby, MD, entitled Reactive airways Dysfunction Syndrome and Irritant Induced Asthma (IAA), both associated with the claims file in June 2009.

(f) The examiner must provide a diagnosis for each lung disorder ascertained at the VA examination.

(g) For each lung disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during service or is related to any incident of service.  

(h) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

(i) If the requested opinion cannot be provided without resort to pure speculation, the examiner must so state.  However, any such determination must be supported by a fully reasoned explanation.

3.  Readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



